       Case 2:20-cv-00867-JAP-CG Document 56 Filed 04/06/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED FINANCIAL
CASUALTY COMPANY,

              Plaintiff,

v.                                                                No. CV 20-867 JAP/CG

3-D OIL FIELD SERVICES &
RENTAL, L.L.C.,

              Defendants.

          ORDER DISMISSING DEFENDANT WPX ENERGY PERMIAN, LLC
                            WITH PREJUDICE

       THIS MATTER is before the Court on the parties’ Joint Motion to Dismiss WPX

With Prejudice (the “Motion”), (Doc. 55), filed April 5, 2021. The Court, having read the

Motion, noting it is filed jointly, and being otherwise fully advised, finds that the Motion is

well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that all of Plaintiff’s causes of action against

Defendant WPX Energy Permian, LLC, are dismissed with prejudice, with each party

bearing their own costs and fees.

       IT IS SO ORDERED.


                                    ____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
